                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ESTRELLA LYSANDRA ZAYAS,                             Case No. 17-cv-02739-EMC
                                   8                     Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF’S
                                   9              v.                                          MOTION FOR REVIEW OF
                                                                                              TAXATION OF COSTS
                                  10     JOSE ORTEGA, et al.,
                                                                                              Docket No. 140
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          A jury verdict was entered in favor of Defendant Jose Ortega on November 21, 2018. See

                                  14   Docket No. 132 (jury verdict). Thereafter, Officer Ortega filed a bill of costs on November 30,

                                  15   2018, seeking costs in the amount of $2,676.00. See Docket No. 135 (bill of costs); see also Civ.

                                  16   L.R. 54-1(a) (providing that a bill of costs should be filed “[n]o later than 14 days after entry of

                                  17   judgment or order under which costs may be claimed”). On December 13, 2018, Officer Ortega

                                  18   filed an amended bill of costs, lowering the amount sought to $2,050.50. See Docket No. 136

                                  19   (amended bill of costs). Plaintiff Estrella Zayas did not file objections to either the original bill of

                                  20   costs or the amended bill of costs. See Civ. L.R. 54-2(a) (providing that objections must be filed

                                  21   “[w]ithin 14 days after service by any party of its bill of costs”). On January 8, 2019, the Clerk of

                                  22   the Court taxed costs in the amount of $1,646.75. See Docket No. 137 (costs taxed, disallowing

                                  23   $368.75). Although Ms. Zayas had not objected to either the bill of costs or amended bill of costs,

                                  24   Ms. Zayas subsequently filed a motion for review of the taxation of costs. This is the motion

                                  25   currently pending before the Court.

                                  26          In the motion, Ms. Zayas asks the Court to, in effect, excuse her from paying costs based

                                  27   on financial inability to pay. See Zayas Decl. ¶¶ 3-5 (testifying that she is a Certified Medical

                                  28   Assistant, that her gross monthly income is approximately $3,000, and that her monthly expenses
                                   1   are approximately $2,500). Ms. Zayas notes that “imposing costs on losing civil rights plaintiffs

                                   2   of modest means may chill civil rights litigation that is important to the legal system.” Mot. at 2.

                                   3   Ms. Zayas also asks the Court to take into account that her claim was not frivolous.

                                   4          The Court DENIES Ms. Zayas’s motion. The Court is not unsympathetic to Ms. Zayas’s

                                   5   financial circumstances. Moreover, if this was simply a situation where Ms. Zayas’s motion was,

                                   6   in effect, just a late objection to the bill of costs or amended bill of costs, the Court might view

                                   7   Ms. Zayas’s motion for relief differently (although the Court recognizes the legitimate points

                                   8   made in Konig v. Dal Cerro, No. C 04-02210 WHA, 2008 U.S. Dist. LEXIS 91228, at *5-6 (N.D.

                                   9   Cal. Oct. 16, 2008) (holding that “plaintiff effectively waived her right to challenge costs because

                                  10   she did not file objections”; adding that, “if the failure to file objections does not operate as a

                                  11   waiver to challenge costs, then Civil Local Rule 54-2 [which sets a deadline for filing] is

                                  12   essentially rendered nugatory” and there would be a burden on both the district judges and the
Northern District of California
 United States District Court




                                  13   Clerk of the Court)). However, here, the Court is confronted with a situation where (as required

                                  14   by Civil Local Rule 54-2(b)) the parties met and conferred regarding Officer Ortega’s bill of costs,

                                  15   where Ms. Zayas never claimed financial inability to pay as a basis to reduce or dispose of costs,

                                  16   and where Officer Ortega agreed to lower his original bill of costs to resolve their dispute (thus

                                  17   resulting in the amended bill of costs). In such a situation, there is no doubt that Ms. Zayas

                                  18   waived her ability to challenge costs. As Officer Ortega argues, allowing a party to make

                                  19   “arguments in installations” is patently unreasonable. Opp’n at 4.

                                  20          Ms. Zayas’s arguments in her reply brief are unavailing. While Civil Local Rule 54-3

                                  21   addresses standards for taxing costs (e.g., regarding filing and service of process fees, reporters’

                                  22   transcripts, etc.), that does not mean that the meet and confer required by Civil Local Rule 54-2 is

                                  23   limited to a discussion of those standards only. Nothing in the text of the rule dictates such a

                                  24   limitation. See Civ. L. R. 54-2(b) (providing that objections to the bill of costs “must contain a

                                  25   representation that counsel met and conferred in an attempt to resolve disagreement about the

                                  26   taxable costs claimed in the bill”). Likewise, even if the Clerk of the Court “has no power to

                                  27   entertain an objection based upon . . . indigency and any other equitable factors under the law,”

                                  28   Reply at 2, that does not excuse Ms. Zayas from having a full meet and confer with Officer Ortega
                                                                                           2
                                   1   as to why costs should not be taxed, particularly in light of the availability of relief from the Court

                                   2   due to financial circumstances.

                                   3          This order disposes of Docket No. 140.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 28, 2019

                                   8

                                   9                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
